In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-13-0085-CV
                                  No. 07-13-0086-CV
                             ________________________


                              In re Fernando Duarte, Relator



                                     April 17, 2013

                             ORIGINAL PROCEEDING
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Relator, Fernando Duarte, has filed petitions requesting writs of mandamus

directed at the District Clerk of Hemphill County, Texas, concerning his two criminal

convictions. Relator complains of the district clerk’s purported failure to transmit orders

and records to the Texas Department of Criminal Justice, State Jail Division regarding

jail credit earned and asks that we remedy the default via mandamus. We dismiss the

petitions.

        Mandamus is intended to be an extraordinary remedy, available only in limited

circumstances. In re Southwestern Bell Telephone Co., L.P., 235 S.W.3d 619, 623

(Tex. 2007) (orig. proceeding). Texas Government Code § 22.221 expressly limits our
jurisdiction to issue such relief to writs necessary to enforce our jurisdiction and writs

directed at specified district or county court judges within the appellate court’s district.

TEX. GOV’T CODE ANN. § 22.221(a), (b) (West 2004). Consequently, unless necessary to

enforce our jurisdiction, we have no jurisdiction to issue a writ of mandamus against the

district clerk. In re Coronado, 980 S.W.2d 691, 692 (Tex. App.–San Antonio 1998, orig.

proceeding) (per curiam) (noting because a district clerk is not a judge, a relator must

show issuance of a writ of mandamus is necessary to enforce the jurisdiction of the

court of appeals). Relator’s mandamus petitions do not claim, nor do they appear to

seek relief designed to enforce this court’s jurisdiction. Nor does the relief pertain to an

appeal wherein he is a party. Thus, we have no jurisdiction to direct the district clerk to

act.

       Accordingly, we dismiss the petitions for want of jurisdiction.



                                                 Brian Quinn
                                                 Chief Justice




                                             2